Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 08/11/2022, which has been entered and made of record.  Claims 1, 9-15 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-20 are pending in the application. 
As an initial matter, the interpretation under 35 USC 112 for claims 9-15 have been withdrawn in view of applicant's amendments.

Response to Arguments
Applicant's arguments filed on 08/11/2022 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “In contrast, Li only provides the technical solution that all pixel points make the same translation. (See, e.g., 261 in Fig. 4 and Fig. 10 of Li.) Li discloses a corresponding solution to the problem of vacant areas in edge areas of the image caused by the same translation of all pixel points. However, with respect to the occlusion relationship between objects in the image in a 6 DOF scene, Li does not provide a corresponding solution, nor does it provide a corresponding technical suggestion.” (Remarks, Page 12.)
The examiner disagrees with Applicant’s premises and conclusion.  Li teaches “The rendering process also reflects occlusion of objects; since sphere 441 a is in front, it partially obscures objects 441 b and 441 c.”(Li, Col 9, lies 53-54). “hardware may provide support for additional image warping features, such as for example filling of holes with interpolated pixel values, blurring of edge regions, rotations in addition to translations, or any other desired warping transformations.” (Li, Col 10, lines 40-45). 
Further, Evangelakos teaches “Using depth and motion vectors, a three dimensional model of per pixel quads can be used in place of geometry as a model of the scene that is then re-rendered using the most recent camera position just before display. This three dimensional approach can be used to compensate for a greater range of changes in the scene but also leads to issues related to dislocations or holes. This can be seen in the third figure in the teaser. In these cases some part of the scene that was previously occluded becomes visible to camera. Some common strategies for dealing with this problem have involved stretching quads to fill the dislocation. This can also be achieved by using a connected heightfield instead of separate quads. Instead of stretching to fill the holes, data from other eye or the results of a simple rectangular warp can be used. Using data from the other eye would allow for correct results but would not be guaranteed to fill all holes. An extension of this solution would be to render a second depth level and then perform a warp using both levels.”(Evangelakos, page 193).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent 9, 240, 069 B1) in view of Smit, Ferdi A., Robert van Liere, and Bernd Fröhlich. ("An image-warping vr-architecture: design, implementation and applications." Proceedings of the 2008 ACM symposium on Virtual reality software and technology. 2008.) and Evangelakos, Daniel, and Michael Mara. ("Extended TimeWarp latency compensation for virtual reality." Proceedings of the 20th ACM SIGGRAPH Symposium on Interactive 3D Graphics and Games. 2016.).

As to claim 1, Li discloses a method for controlling image display in a VR system (Li, Abstract), comprising: 
monitoring a synchronization signal of an image frame in the VR system and acquiring an original 2D image (abstract, “Additional features include techniques to fill holes in displays generated by image warping, synchronizing full rendering with approximate rerendering” Col 11, lines 53-55, “perform post-rendering corrections on the fully rendered images to synchronize them with updates that have occurred since the full rendering process began.”); 
and saving depth information of each pixel point in the original 2D image in a Z-buffer (Li, “For translations, the amount of shifting of pixels is also a function of the distance of objects from a user: the closer the object to the user, the more pixels shift in response to user translations. In one or more embodiments, a rerendering approximation may be estimated by a pixel translation vector using an average depth estimate z* for the distance between the user and the objects in the 2D projection.” “may user pixel translation vectors for rerendering approximations that combine the above effects of user rotation and user translation, such as for example ({circumflex over (ω)}yΔθ−Δrx/z*, −{circumflex over (ω)}Δθ−Δry/z*).” (Li, Col 4, lines 10-20).);
sampling sensor data at a preset time point before a next synchronization signal arrives to obtain latest pose information of a tracked object (Fig. 7, Fig. 8, Col 12, lines 12-35, “One or more pose updates have been received and processed between time t1 and the availability of 2D projection 161 a” Fig. 8a, “Col 12, lines Line 43-50, “A pose measurement starts at time 8A01 (t1). After pose measurement completes, a rerendering approximation is calculated and transferred to the display; the display update competes at time 8A02 (t2). Although a long-latency full rendering is avoided, there remains elapsed time 8A03 (Δt) between the start of pose measurement and the completing of the display update. The display update therefore lags the true pose by this amount Δt.”),
wherein the sampling of the sensor data comprises: reading horizontal position information and vertical position information of each pixel point from the original 2D image, reading depth information from the Z-buffer, obtaining a position vector (x, y, z) in the 2D space of each pixel point, and acquiring a pose information according to the position vector (Li, “may user pixel translation vectors for rerendering approximations that combine the above effects of user rotation and user translation, such as for example ({circumflex over (ω)}yΔθ−Δrx/z*, −{circumflex over (ω)}Δθ−Δry/z*)” Li, Col 4, lines 10-20).
wherein the pose information includes information indicating rotation at a horizontal direction, a vertical direction and a depth direction of the tracked object and information indicating translation at the horizontal direction, the vertical direction and the depth direction of the tracked object (Col 4, lines 18-21, “effects of user rotation and user translation” Col 10, lines 66, “For pose changes that combine translations and rotations” rotation and translation indicate horizontal direction, a vertical direction and a depth direction.); 
converting the original 2D image into a corresponding 3D image (Col 14, lines 45-67, Col 15, lines 1-17, “a rerendering approximation is generated by first creating a simplified 3D model from the 2D projections, and then reprojecting this simplified 3D model onto new view planes based on user's modified pose. For example, a simplified 3D model may be formed by mapping the 2D projections generated by the renderer onto one or more surfaces in 3D space.” “The rendering approximation first projects the 2D projection 161 onto plane 1211 in simplified 3D model 1210”), and 
calculating a motion vector corresponding to each pixel point of the 3D image according to the latest pose information and pose information corresponding to the 3D image (Fig. 7, Fig. 8, Col 12, lines 12-35, “Image warper 123 calculates virtual camera pose 242 b corresponding to the most recent body pose 222 b, and compares it to the virtual camera pose 242 a used for rendering projection 161 a. The difference in these virtual camera poses is applied to post rendering correction 701, which modifies 2D projection 161 a based on recent pose changes to generate corrected 2D projection 161 b, which is sent to display 111. One potential benefit of such an embodiment is that displayed images will reflect the most recent pose data received from the sensors.” Co 17, lines 26-45, “This formula provides the coordinate translation in spatial coordinates of the simplified 3D model.”); 
performing position transformation with respect to pixel points of the original 2D image based on the motion vector (Col 9, lines 32-34, “the approximate rerendering consists of or includes a pixel translation that simply shifts all pixels of the 2D projection by an appropriate pixel translation vector.” Col 9, lines 55-65, “This pose change is sent to the approximate rerender 260, which calculates a pixel translation vector 460 that approximates the change to the 2D projection based on the user's movement. Since the user moved to the right, the pixel translation vector is a shift of pixels leftwards. Applying the pixel translation vector 460 to the original 2D projection 161 results in modified image 261. All pixels in the scene are shifted left by the same amount.” Co 17, lines 26-45, “This formula provides the coordinate translation in spatial coordinates of the simplified 3D model.” “This derivation shows that an approximate rerendering can be performed using a simple pixel translation vector which is based on a simplified 3D model, and which is a good approximation for small pose changes and for pixels near the center of a display.”), and 
filling at pixel points of a vacant area appearing after the position transformation to obtain a target frame (Col 13, lines 26-67, Col 14, lines 1-44, “the image warper shifts pixels to the left via pixel translation vector 460. This results in a “hole” 470 on the right edge of transformed image 261 that is missing pixels. Embodiments may employ various strategies or combinations of strategies to handle these holes”); and 
triggering display of the target frame when the next synchronization signal arrives (Fig. 3, Fig.6, Fig.8).
Li hints synchronizing and pose updates have been received and processed between time t1 and the availability of next 2D projection. It is obvious for one of ordinary skill in the art to monitoring a synchronization signal in order to synchronizing. Also, it is obvious to sampling sensor data at a preset time point before a next synchronization signal arrives which is commonly known as asynchronous.  
Smit teaches monitoring a synchronization signal and asynchronous time warp which sampling sensor data before a next synchronization signal arrives (Smit, Fig. 1 and Fig. 2, “The PDL performs image-warping and sends intermediate frames to the display every time a new display frame is required.”. Page 117, “the application synchronizes with the added layer at times denoted by ’T’ in Figure 2. Page 117, “Depth-image warping is a technique that generates novel views from a given reference image considering per-pixel color and depth and performing a reprojection step. Image-based rendering by 3D warping was introduced by [McMillan and Bishop 1995]. Post rendering 3D warping is a particular technique that attempts to increase the overall frame rate of an interactive system by generating new views between the current viewpoint and a predicted one [Mark et al. 1997]. Layered depth images (LDI) [Shade et al. 1998]. combine several depth images from nearby views into a layered representation to address artifacts due to newly appearing objects.” Page 119, “we sample the head-tracker device for an updated pose if one is available. In this way, we can provide greater accuracy for the head-tracking prediction.” Page 121, “Instead of predicting all motion, it is also possible to obtain additional samples of the interaction device. For every display frame, we perform a non-blocking check on the interaction device to see if a new pose is already available. If this is the case, that new pose can be used instead of the prediction and the scene warped accordingly. This allows for a higher sampling rate of the interaction device, resulting in fewer prediction errors than with regular latency reduction, where the device is sampled only once per application frame.”).
Li and Smit are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Li with the features of “monitoring a synchronization signal” and “sampling sensor data at a preset time point before a next synchronization signal arrives” as taught by Smit. The suggestion/motivation would have been in order to allows for a higher sampling rate of the interaction device, resulting in fewer prediction errors than with regular latency reduction (Smit, page 119).
Further, to support obviousness and address applicant’s remark, Evangelakos teaches “Using depth and motion vectors, a three dimensional model of per pixel quads can be used in place of geometry as a model of the scene that is then re-rendered using the most recent camera position just before display. This three dimensional approach can be used to compensate for a greater range of changes in the scene but also leads to issues related to dislocations or holes. This can be seen in the third figure in the teaser. In these cases some part of the scene that was previously occluded becomes visible to camera. Some common strategies for dealing with this problem have involved stretching quads to fill the dislocation. This can also be achieved by using a connected heightfield instead of separate quads. Instead of stretching to fill the holes, data from other eye or the results of a simple rectangular warp can be used. Using data from the other eye would allow for correct results but would not be guaranteed to fill all holes. An extension of this solution would be to render a second depth level and then perform a warp using both levels.” “As a final back up holes can be filled using the simple two
dimensional warp that Oculus currently uses.” (Evangelakos, page 193).
Li, Smit and Evangelakos are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Li with the features of “Enhanced TimeWarp” as taught by Evangelakos. The suggestion/motivation would have been in order to produce a warping solution that can account for more than just camera rotation (Evangelakos, Page 193),


As to claim 2, claim 1 is incorporated and the combination of Li and Smit discloses calculating a motion vector corresponding to each pixel point of the 3D image according to the latest pose information and pose information corresponding to the 3D image comprises: 
calculating a corresponding original position of each pixel point of the 3D image in a 3D space corresponding to the original 2D image, by using an inverse matrix of a matrix used in 3D to 2D spatial transformation (Li, Col 14, lines 46-55, “a rerendering approximation is generated by first creating a simplified 3D model from the 2D projections, and then reprojecting this simplified 3D model onto new view planes based on user's modified pose. For example, a simplified 3D model may be formed by mapping the 2D projections generated by the renderer onto one or more surfaces in 3D space.” Col 15, lines 45-55, Col 16, lines 1-50, Col 17, lines 35-39. Also see Smit, page 118, “For every pixel, the fragment program calculates the value ΔP = Pcur − Pprev , resulting in a 3D motion vector per pixel.” “Since vertices are transformed into camera space, the motion vector ΔP also resides in camera space.”); 
calculating a corresponding new position of each pixel point in the 3D space according to an offset between the latest pose information and the pose information corresponding to the 3D image (Li, Col 7, lines 61-66, “By comparing the user's new pose to the virtual camera poses used to render the 2D projections, the image warper calculates a change in pose.” Col 14, lines 49-55, “a rerendering approximation is generated by first creating a simplified 3D model from the 2D projections, and then reprojecting this simplified 3D model onto new view planes based on user's modified pose. For example, a simplified 3D model may be formed by mapping the 2D projections generated by the renderer onto one or more surfaces in 3D space.” “The rendering approximation first projects the 2D projection 161 onto plane 1211 in simplified 3D model 1210;” Fig .12, Co l15, lines 19-26, “the image warper reprojects pixels onto modified view plane 1220 corresponding to the user's new pose.” Also see Smit, page 118, “For each vertex Vi, the vertex program calculates the previous position Pprev = Mprev · Vi and the current position Pcur = Mcur · Vi. “ “For every pixel, the fragment program calculates the value ΔP = Pcur − Pprev , resulting in a 3D motion vector per pixel.”); and 
calculating to obtain the motion vector corresponding to each pixel point of the 3D image by using the original position and the new position of each pixel point in the 3D space (Li, Col 15, lines 52-55, “The subsequent change to the user's pose is modeled as a rigid body transformation T of the view plane, which in general consists of a rotation R of angle Δθ around unit vector axis {circumflex over (ω)} followed by a translation by vector Δr. Each point (z*x, z*y, −z*) is then projected onto this new view plane” Also see Smit, page 118, “For each vertex Vi, the vertex program calculates the previous position Pprev = Mprev · Vi and the current position Pcur = Mcur · Vi. “ “For every pixel, the fragment program calculates the value ΔP = Pcur − Pprev , resulting in a 3D motion vector per pixel.).

As to claim 3, claim 2 is incorporated and the combination of Li and Smit discloses wherein calculating a corresponding original position of each pixel point of the 3D image corresponding to the original 2D image in a 3D space by using an inverse matrix of a matrix used in 3D to 2D spatial transformation comprises: 
acquiring horizontal position information, vertical position information, and depth information of each pixel point of the original 2D image, and obtaining a position vector of each pixel point of the original 2D image (Li, Col 15, lines 38-66, “We assume for ease of illustration that a 2D projection is a rectangular image w pixels wide and h pixels high, and that the width w represents a horizontal field of view of f radians. We assume that the 2D projection was generated using a perspective projection transform of the 3D scene model onto view plane z=−1, followed by a scaling from spatial coordinates to pixel coordinates of s=w/2 tan f/2. The view plane z=−1 is mapped onto plane z=−z* to form the 3D model for rerendering; thus point (x, y) of the view plane is mapped to coordinates (z*x, z*y, −z*). The subsequent change to the user's pose is modeled as a rigid body transformation T of the view plane, which in general consists of a rotation R of angle Δθ around unit vector axis {circumflex over (ω)} followed by a translation by vector Δr.”); 
and calculating a corresponding original position of each pixel point of the 3D image in a 3D space corresponding to the original 2D image, by using an inverse matrix of a matrix used in 3D to 2D spatial transformation and the position vector of each pixel point (Li, Col 15, lines 38-66, Col 16 ,lines 1-65 for transformation.)

As to claim 4, claim 1 is incorporated and the combination of Li and Smit discloses performing position transformation with respect to pixel points of the original 2D image based on the motion vector, and filling at pixel points of a vacant area appearing after the position transformation to obtain a target frame comprises: 
selecting a part of the pixel points from the pixel points of the original 2D image as key pixel points (Li, Col 13, lines 62-66, “ne or more embodiments may employ a hole-filling strategy that instead generates pixel values for the missing pixels based on some features of the warped image. For example, the embodiment of the system illustrated in FIG. 10 fills in pixel values by propagating pixels outward from the boundaries of the warped image into the regions with holes. For illustration, image warper 123 shifts pixels of 2D projection 161 to the right, resulting in hole 911 that is missing pixels. In this embodiment, the image warper finds the boundary 1001 that corresponds to the original left edge of projection 161; it then propagates pixel values from this boundary to the left with propagation 1002. This pixel propagation results in filled region 1010 rather than the hole 911. In this illustrative embodiment, the resulting image 111 c has no noticeable hole;”); and 
performing position transformation with respect to each selected key pixel point based on a size and a direction indicated by the motion vector, and filling at pixel points of a vacant area appearing after the position transformation to obtain a target frame  (Li, Col 13, lines 26-67, Col 14, lines 1-44, “the image warper shifts pixels to the left via pixel translation vector 460. This results in a “hole” 470 on the right edge of transformed image 261 that is missing pixels. Embodiments may employ various strategies or combinations of strategies to handle these holes” Also see Smit, page 119, 3.3 image -wrapping error.);

As to claim 5, claim 4 is incorporated and the combination of Li and Smit discloses selecting a part of the pixel points from the pixel points of the original 2D image as key pixel points comprises: 
dividing the original 2D image into a plurality of regular grids, and selecting pixel points corresponding to grid vertices as key pixel points (Li, Fig .12, 161 and 1220 shows regular grids. Col 14, lines 15-20, “for example one or more embodiments may locate a series of pixels in the warped image that are relatively close to the location of a missing pixel, and interpolate these pixel values to fill the hole”).

As to claim 6, claim 5 is incorporated and the combination of Li and Smit discloses filling at pixel points of a vacant area appearing after the position transformation comprises: 
determining a vacant area in an area enclosed by grid vertices after the position transformation; and filling pixel points of the vacant area by interpolation (Li, Fig .9 and 10, Col 14, lines 15-20, “for example one or more embodiments may locate a series of pixels in the warped image that are relatively close to the location of a missing pixel, and interpolate these pixel values to fill the hole”).

As to claim 7, claim 1 is incorporated and the combination of Li and Smit discloses wherein sampling sensor data to obtain latest pose information of a tracked object comprises: sampling data of an inertial measurement unit (IMU) of a VR system to obtain latest pose information of a user's head (Li, Col 6, lines 36-55).

As to claim 8, claim 1 is incorporated and the combination of Li and Smit discloses the original 2D image is divided into 200x100 regular grids (Li, Fig .12, 161 and 1220 shows regular grids. 200x100 is obvious to try by one of ordinary skill in the art. It is a design consideration only and not patentable different.)

As to claim 9, the combination of Li and Smit discloses a device for controlling image display in a VR system, comprising: a memory for storing a computer program; and a processor for executing the computer program; wherein the processor, when executing the computer program stored on the memory, is configured for monitoring a synchronization signal of an image frame in a VR system and acquiring an original 2D image, and saving depth information of each pixel point in an original 2D image in a Z-buffer; sampling sensor data at a preset time point before a next synchronization signal arrives to obtain latest pose information of an tracked object, wherein the sampling of sensor data comprises: reading horizontal position information and vertical position information of each pixel point from the original 2D image, reading depth information from the Z-buffer, obtaining a position vector (x, y, z), in the 2D space of each pixel point, and acquiring a pose information according to the position vector, wherein the pose information includes information indicating rotation at a horizontal direction, a vertical direction and a depth direction of the tracked object and information indicating translation at the horizontal direction, the vertical direction and the depth direction of the tracked object; converting the original 2D image into a corresponding 3D image, and calculating a motion vector corresponding to each pixel point of the 3D image according to the latest pose information and pose information corresponding to the 3D image; performing position transformation with respect to pixel points of the original 2D image based on the motion vector, and filling at pixel points of a vacant area appearing after the position transformation to obtain a target frame; and triggering display of the target frame when the next synchronization signal arrives (See claim 1 for detailed analysis.).

As to claim 10, claim 9 is incorporated and the combination of Li and Smit discloses calculating a corresponding original position of each pixel point of the 3D image in a 3D space corresponding to the original 2D image, by using an inverse matrix of a matrix used in 3D to 2D spatial transformation; calculating a corresponding new position of each pixel point in the 3D space according to an offset between the latest pose information and the pose information corresponding to the 3D image; and calculating to obtain the motion vector corresponding to each pixel point of the 3D image by using the original position and the new position of each pixel point in the 3D space (See claim 2 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Li and Smit discloses acquiring horizontal position information, vertical position information, and depth information of each pixel point of the original 2D image, and obtaining a position vector of each pixel point of the original 2D image; and calculating a corresponding original position of each pixel point of the 3D image corresponding to the original 2D image in a 3D space, by using an inverse matrix of a matrix used in 3D to 2D spatial transformation and the position vector of each pixel point (See claim 3 for detailed analysis.).

As to claim 12, claim 9 is incorporated and the combination of Li and Smit discloses selecting a part of the pixel points from the pixel points of the original 2D image as key pixel points; and performing position transformation with respect to each selected key pixel point based on a size and a direction indicated by the motion vector, and filling at pixel points of a vacant area appearing after the position transformation to obtain a target frame (See claim 4 for detailed analysis.).

As to claim 13, claim 9 is incorporated and the combination of Li and Smit discloses dividing the original 2D image into a plurality of regular grids, and selecting pixel points corresponding to grid vertices as key pixel points (See claim 5 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Li and Smit discloses determining a vacant area in an area enclosed by grid vertices after the position transformation; and filling pixel points of the vacant area by interpolation (See claim 6 for detailed analysis.).

As to claim 15, claim 13 is incorporated and the combination of Li and Smit discloses dividing the original 2D image into 200x100 regular grids (See claim 8 for detailed analysis.).

As to claim 16, the combination of Li and Smit discloses a VR head mounted device, comprising: a memory and a processor, wherein the memory and the processor are communicatively connected by an internal bus, the memory stores program instructions executable by the processor which enable to implement the method according to claim 1 when executed by the processor (See claim 1 for detailed analysis.).

As to claim 17, claim 16 is incorporated and the combination of Li and Smit discloses calculating a motion vector corresponding to each pixel point of the 3D image according to the latest pose information and pose information corresponding to the 3D image comprises: calculating a corresponding original position of each pixel point of the 3D image in a 3D space corresponding to the original 2D image, by using an inverse matrix of a matrix used in 3D to 2D spatial transformation; calculating a corresponding new position of each pixel point in the 3D space according to an offset between the latest pose information and the pose information corresponding to the 3D image; and calculating to obtain the motion vector corresponding to each pixel point of the 3D image by using the original position and the new position of each pixel point in the 3D space (See claim 2 for detailed analysis.).

As to claim 18, claim 17 is incorporated and the combination of Li and Smit discloses calculating a corresponding original position of each pixel point of the 3D image corresponding to the original 2D image in a 3D space by using an inverse matrix of a matrix used in 3D to 2D spatial transformation comprises: acquiring horizontal position information, vertical position information, and depth information of each pixel point of the original 2D image, and obtaining a position vector of each pixel point of the original 2D image; and calculating a corresponding original position of each pixel point of the 3D image in a 3D space corresponding to the original 2D image, by using an inverse matrix of a matrix used in 3D to 2D spatial transformation and the position vector of each pixel point (See claim 3 for detailed analysis.).

As to claim 19, claim 16 is incorporated and the combination of Li and Smit discloses performing position transformation with respect to pixel points of the original 2D image based on the motion vector, and filling at pixel points of a vacant area appearing after the position transformation to obtain a target frame comprises: selecting a part of the pixel points from the pixel points of the original 2D image as key pixel points; and performing position transformation with respect to each selected key pixel point based on a size and a direction indicated by the motion vector, and filling at pixel points of a vacant area appearing after the position transformation to obtain a target frame (See claim 4 for detailed analysis.).

As to claim 20, claim 19 is incorporated and the combination of Li and Smit discloses selecting a part of the pixel points from the pixel points of the original 2D image as key pixel points comprises: dividing the original 2D image into a plurality of regular grids, and selecting pixel points corresponding to grid vertices as key pixel points; and wherein filling at pixel points of a vacant area appearing after the position transformation comprises: determining a vacant area in an area enclosed by grid vertices after the position transformation; and filling pixel points of the vacant area by interpolation (See claim 5-6 for detailed analysis.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613